DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 4/10/2019 has been considered.

Claim Objections
Claims 1-3m 5-7, 11 and 13 are objected to because of the following informalities:  
Regarding claim 1: 
Change “so as to be connectable” to –to be connected—
Change “first information” to –a first information--
Regarding claim 2: 
Change “of second information” to –a second information—
Regarding claim 3: 
Change “configured so as to be able to” to – configured to—
Regarding claim 5:
Change “configured so as to be able to” to – configured to—in lines 2-3, 4 of the claim.
Regarding claim 6: 
Change “in a case where, even after an elapse of a given time from a start event” to –wherien after an elapse of a given time from a start event—
Regarding claim 7: 
Change “ in a case, even after an elapse of the given time from the start event’ to – wherein after an elapse of the given time from the start event—
Regarding claim 11: 
The examiner suggests rewriting “designating the second information by means of a lighting color” to –designating the second information by a color—
Regarding claim 13:
The examiner suggests rewriting “A monitoring device which is configured so as to be connectable to” to read –A monitoring device configured to be connected to—
Change “and in a case where” to –wherein—
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “wherein the monitoring device measures a first parameter” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is 
The examiner also suggest positively claiming a sensor connected to the monitoring device. The claim currently claims it as a method step. Further the examiner notes that the monitoring device “measures a first parameter’. However, it would appear that the sensor is measuring the first parameter and the monitor is receiving information from the sensor. 

Regarding claim 2, the claim limitation “wherein after notification, the monitoring device notifies” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read --the monitoring device is configured to notify—
The claim limitation “a signal” renders the claim indefinite since “a signal” has previously been claimed. The examiner suggests rewriting to claim –a second signal—

Regarding claim 3, the claim limitation “the monitoring device transmits” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –wherein the monitoring device is configured to transmit—

Regarding claim 4, the claim limitation “and causes” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –wherein the monitoring device is configured to cause—
Regarding claim 5, the limitation “the monitoring device transmits” and “the monitoring device causes” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –the monitoring device is configured to transmit—and –the monitoring device is configured to cause—
The limitation “the monitoring device causes the second indicator to light up or blink, based on whether or not measurement information of vital signs which is calculated from a vital signs signal that is supplied to the monitoring device”  renders the claim indefinite. The examiner is unsure whether vital signs is the same information as the first parameter. Further, the examiner does not understand “whether or not measurement information of vital signs is calculated”.  Does this mean the indicator lights up regardless of whether the information is calculated? For examination purposes the examiner has assumed that the vital sign information is the first information and that the indicator lights up with the received information. 

Regarding claim 7, the limitation “the monitoring device outputs” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read – the monitoring device is configured to output—in lines 3 and 6 of the claim.

Regarding claim 8, the limitation “the monitoring device calculates” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –the monitoring device is configured to calculate—in line 2 of the claim and – configured to calculate the second information—in line 4 of the claim.

Regarding claim 9, the limitation “the monitoring device displays” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read ––the monitoring device configured to display—.

Regarding claim 10, the limitation “the monitoring device calculates” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –the monitoring device is configured to calculate—
The limitation “calculates measurement information of a second parameter relating to ventilation that is calculated based on the signal which is acquired from the second sensor” renders the claim indefinite. It is unclear if more than one calculation is occurring. Further since “a signal” has already been claimed in claim one, “the signal” should be changed to –the second signal--.  The examiner suggests rewriting the claim to read –configured to calculate measurement information of a second parameter relating to ventilation based on the second signal which is acquired from the second sensor.

Regarding claim 11, the limitation “the monitoring device transmits” renders the claim indefinite. Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –the monitoring device is configured to transmit--. 
Regarding the limitation “the instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of ventilation by means of a blinking 

Regarding claim 13, the limitation “wherein the controller measures” renders the claim indefinite. . Per MPEP 2173.05(p) II when a claim claims both apparatus and method steps of using the apparatus the claim is indefinite because it creates uncertainty in what is actually claimed. The examiner suggests rewriting the claim to read –wherein the controller is configured to measure—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 12 -13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetingul et al (US 2018/0368762), hereinafter Cetingul. 
Regarding claim 1, Cetingul teaches a patient treatment system (Fig. 1) comprising:
a ventilation medical apparatus (Fig. 1: 40), and
a monitoring device which is configured to be connectable to the ventilation apparatus (Fig. 1: 32),
wherein the monitoring device measures a first parameter derived from a heart rate of a patient (Fig. 1: detects heart rate from ECG, Fig. 5, paragraph 19), from a signal of a first sensor which is connected to the monitoring device (paragraph 19, Fig. 1: 25), and, in a case where an abnormality of measurement information of the first parameter is detected, notifies of first information prompting ventilation by the ventilation medical apparatus. (paragraph 14, paragraph 15)

Regarding claim 6, Cetingul teaches the patient treatment system according to claim 1, and further teaches wherein, 
in a case where, even after an elapse of a given time from a start event, there is no input of informing of a normality of the patient, the monitoring device performs notification prompting measurement of the first parameter. (paragraph 39, prompts technician to apply electrodes when no signal is detected)

Regarding claim 7, Cetingul teaches the patient treatment system according to claim 6, and further teaches wherein, in a case where, even after an elapse of the given time from the start event, there is no input informing of a normality of  the patient, the monitoring device outputs a first alarm sound, (paragraph 35, Fig. 5, resuscitation instructions are given when heart rate is below a low threshold, paragraph 39, heart rate value is enlarged) and,
in a case where measurement information of the first parameter is abnormal, the monitoring device outputs a second alarm sound. (paragraph 40, if the heart beat is still low an audible heart beat tone is generated)

Regarding claim 12, the patient treatment system according to claim 1, wherein the ventilation medical apparatus is a positive pressure ventilation device. (paragraph 15)

Regarding claim 13, Cetingul teaches a monitoring device which is configured so as to be connectable to a ventilation apparatus (Fig. 1: monitoring device is connected to ventilation device 40), the monitoring device comprising: 
a display (Fig. 1: 46); and
a controller (Fig. 1: 32),
wherein the controller measures a first parameter derived from a heart rate of a patient (paragraph 28), from a signal of a sensor which is connected to the monitoring device (Fig. 3: ECG electrodes 28, paragraph 28), and in a case where an abnormality of measurement information of the first parameter is detected, the controller displays, on the display, first information prompting ventilation by the ventilation medical apparatus. (paragraph 15, 28)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo (US 2015/0018694), hereinafter Gomo in view of Belsinger, JR et al (US 2016/0166795), hereinafter Belsinger.
Regarding claim 1, Gomo teaches a patient treatment system (Fig. 9 in combination with monitoring device paragraphs 65-67) comprising:
a ventilation medical apparatus (Fig 9), and
a monitoring device which is configured to be connectable to the ventilation medical apparatus (Fig. 15: remote receiver 145, paragraphs 65, 66, 67),
wherein the monitoring device measures a first parameter derived from a heart rate of a patient, from a signal of a first sensor which is connected to the monitoring device (paragraph 68, heart rate from a heart rate sensor, Fig. 14: 147),
Gomo states that heart rate is an essential parameter is newborn resuscitation but does not explicitly state wherein, when an abnormal measurement is detected, first information is provided prompting ventilation.
However, Belsinger teaches a device and method for resuscitation of a newborn (abstract) wherein when an abnormality of measurement information of the first parameter is detected, notifies of first information prompting ventilation by the ventilation medical apparatus. (paragraph 3)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Gomo to include a notification to prompt ventilation as suggested by Belsinger since Gomo teaches that heart rate is important and Belsinger teaches that actions and measures taken for resuscitation vary depending on the heart rate. (paragraph 3)

Regarding claim 2, Gomo in view of Belsinger teaches the patient treatment system according to claim 1, and Gomo further teaches wherein, after notification of the first information (after the display of low heart rate ventilation would be started so would be after the first notification), the monitoring device notifies of second information indicating skillfulness of ventilation detected based on a signal which is sent from a second sensor disposed in the ventilation medical apparatus.  (Paragraph 60, a pressure sensor transmit the pressure signal to a remote device, Paragraphs 68-69, the remote receiver displays information about ventilation rate applied pressure and peep. By receiving the feedback the person performing ventilation can adapt the desired pressure and ventilation rate)

Regarding claim 3, Gomo in view of Belsinger teaches the patient treatment system according to claim 2, Gomo teaches wherein the ventilation medical apparatus includes a first indicator which is configured so as to be able to light up (Fig. 14, the display indicates the pressure see Figs. 14 and 15, paragraph 60) or blink, and
the monitoring device transmits an instruction signal notifying of the second information to the ventilation medical apparatus, and causes the first indicator to light up or blink. (paragraph 60, the signal is transmitted to the remote receiver)

Regarding claim 4, Gomo in view of Belsinger teaches the patient treatment system according to claim1, and Gomo further teaches wherein the monitoring device has a second indicator on a housing, and causes the second indicator to light up or blink, thereby notifying of the first information. (figs. 14 and 15 displays heart rate)

Regarding claim 5, Gomo in view of Belsinger teaches the patient treatment system according to claim 2, and Gomo further teaches wherein the ventilation medical apparatus includes a first indicator which is configured so as to be able to light up or blink (Figs. 14 and 15, paragraphs 65-68 Paragraph 60, a pressure sensor transmit the pressure signal to a remote device, Paragraphs 68-69, the remote receiver displays information about ventilation rate applied pressure and peep.), and
the monitoring device has a second indicator which is configured so as to be able to light up or blink, on a housing (Figs. 14, 15, paragraphs 65-68, displays the heartrate),
the monitoring device transmits an instruction signal notifying of the second information, to the ventilation medical apparatus, thereby causing the first indicator to light up or blink (paragraphs 60 and 68) and
the monitoring device causes the second indicator to light up or blink, based on whether or not measurement information of vital signs which is calculated from a vital signs signal that is supplied to the monitoring device. (Paragraph 68, the monitor displays the heart rate)

Regarding claim 8, Gomo in view of Belsinger teaches the patient treatment system according to claim 2, and Gomo further teaches wherein the monitoring device calculates measurement information of a second parameter relating to ventilation based on the signal which is sent from the second sensor (paragraph 60, pressure sensor sends information to the remote receiver), and calculates the second information based on the measurement information of the second parameter. (Paragraph 68, calculates PEEP)

Regarding claim 9, Gomo in view of Belsinger teaches the patient treatment system according to claim 2, and Gomo further teaches wherein the monitoring device has a display on a housing (Figs. 14 and 15, display on housing), and the monitoring device displays, on the display, measurement information of the first parameter (Fig. 14, Fig. 15) measurement information of a second parameter relating to ventilation that is calculated based on the signal which is acquired from the second sensor measurement information of a third parameter relating to the inspiration that is calculated based on a vital signs signal which is acquired from the second sensor. (Fig. 13, paragraph 68 displays PEEP pressure, paragraph 64)

Regarding claim 12, Gomo in view of Belsinger teaches the patient treatment system according to claim 1, and Gomo further teaches wherein the ventilation medical apparatus is a positive pressure ventilation device. (Fig. 9, the bag valve mask supplies air at a positive pressure to the lungs)

Regarding claim 14, Gomo in view of Belsinger teaches the patient treatment system according to claim 12, and Gomo further teaches wherein the positive pressure ventilation device includes an AMBU bag, a Jackson Rees bag, a flow inflating bag, a bag valve mask, or a T-piece. (Fig. 9)

Regarding claim 13, Gomo teaches a monitoring device which is configured so as to be connectable to a ventilation apparatus (paragraphs 65-67, figs. 14 and 15), the monitoring device comprising: 
a display (figs. 14 and 14); and
a controller (paragraph 68, interpretation software which can give feedback),
wherein the controller measures a first parameter derived from a heart rate of a patient (Paragraph 69), from a signal of a sensor which is connected to the monitoring device (paragraph 68, from a heart rate sensor).
Gomo states that heart rate is an essential parameter is newborn resuscitation but does not explicitly state wherein, when an abnormal measurement is detected, first information is provided prompting ventilation.
a device and method for resuscitation of a newborn (abstract) wherein when an abnormality of measurement information of the first parameter is detected, notifies of first information prompting ventilation by the ventilation medical apparatus. (paragraph 3)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Gomo to include a notification to prompt ventilation as suggested by Belsinger since Gomo teaches that heart rate is important and Belsinger teaches that actions and measures taken depending on the heart rate. (paragraph 3)


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Belsinger, and further in view of Varga et al (US 2014/0275820), hereinafter Varga.
Regarding claim 10, Gomo in view of Belsinger teaches the patient treatment system according to claim 3, and Gomo further teaches wherein the monitoring device calculates measurement information of a second parameter relating to ventilation that is calculated based on the signal which is acquired from the second sensor (paragraph 68, ventilation rate), and measurement information of a third parameter relating to respiration that is calculated based on a vital signs signal which is acquired from the second sensor (paragraph 64, paragraph 68, PEEP), and displays information about whether it abnormal. (paragraph 64)
Gomo in view of Belsinger does not teach changing at least one of lighting up or blinking/lighting color/blinking color/blinking speed of the first indicator based on a combination of whether the measurement information of the second parameter is abnormal or not, and whether the measurement information of the third parameter is abnormal or not.
However Varga teaches a resuscitation device (Fig. 3) with a display (Fig. 3: 132) which changes at least one of lighting up and blinking or color of the first indicator based on a combination of whether the measurement information of the second parameter is abnormal or not and whether the measurement information of the third parameter is abnormal or not. (paragraph 43, Varga teaches a flashing, variably colored light that flashes at a target inhalation interval and the color indicates whether the ventilation rate is high, low or acceptable.)
It would have been obvious to a person of ordinary skill in the art to have modified Gomo in view of Belsinger to include an indicator which lights up or blinks based on a combination of the first and second parameter being abnormal as taught by Varga in order to provide real-time guidance to the user.

Regarding claim 11, Gomo in view of Belsinger teaches the patient treatment system according to claim 3, but does not teach wherein the monitoring device transmits the instruction signal to the ventilation medical apparatus, the instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing. 
However, Varga teaches a resuscitation device (Fig. 3) wherein the monitoring device transmits the instruction signal to the ventilation medical apparatus, the instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing. (paragraph 43)
It would have been obvious to a person of ordinary skill in the art to have modified Gomo in view of Belsinger to include an instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing as taught by Varga in order to provide real-time guidance to the user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785